                  Case 1:15-cr-00137-LJO-BAM Document 35 Filed 12/08/20 Page 1 of 1
                                      IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                Plaintiff,

                        v.                                 CR NO: 1:15CR00137

STEVEN FLORES ESTRADA

                               Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      Steven Flores Estrada
 Detained at            Fresno County Jail
 Detainee is:           a.)     ☒ charged in this district by: ☐ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: Four Supervised Release violations
                   or   b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                   or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

             Appearance is necessary on December 10, 2020, at 2:00 PM in the Eastern District of California.

                        Signature:
                        Printed Name & Phone No:                  Antonio J. Pataca
                        Attorney of Record for:                   United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on December 10, 2020 at 2:00 PM, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:      Dec 7, 2020
                                                             Honorable Stanley A. Boone
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                                ☒Male      ☐Female
 Booking or CDC #:       2025658                                                           DOB:       05/20/1985
 Facility Address:       1265 M. Street, Fresno, CA                                        Race:      Hispanic
 Facility Phone:                                                                           FBI#:      102430HB4
 Currently

                                                   RETURN OF SERVICE
 Executed on:
                                                               (signature)
